DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are under consideration.

Claim Objections
Claim 5 is objected to because of the following informalities:  The claims recites “(The EGF(A) derivative…” where the open parenthesis appears to be a typographical error.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
The incorporation of sequence listing on page 1 of the specification should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  
Appropriate correction is required.

	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description  and enablement requirements.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention and which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This is a written description and enablement rejection.
The specification defines the terms “analogue of the invention”, “peptide analogue of the invention”, “LDL-R(293-332) analogue”, “EGF(A) analogue” or “analogue of SEQ ID NO: 1” as used herein may be referred to as a peptide, the sequence of which comprises amino acid substitutions, i.e. amino acid replacement, relative to sequence SEQ ID NO: 1. An “analogue” may also include amino acid elongations in the N-terminal and/or C-terminal positions and/or truncations in the N-terminal and/or C-terminal positions.  SEQ ID NO: 1 is a 40 amino acid sequence corresponding to amino acids 293-332 of the LDL receptor (LDL-R).
As written, none of claims 1-14 and 16-20 clearly discloses those amino acids present and/or absent in the EGF(A) peptide analogues.  For example, the EGF(A) peptide analogue of claim 1 could be a single Leu amino acid.  The EGF(A) peptide analogue of claim 1 could be SEQ ID NO: 1 where the Asn at amino acid position 9 is substituted with Leu and every other amino acid in SEQ ID NO: 1 is substituted with another amino acid. Claim 1 is not limited to SEQ ID NO: 1 where the Asn at amino acid position 9 is substituted with Leu.  The EGF(A) analogues and the corresponding derivatives are disclosed as being useful as PSCK9 inhibitors.  See specification page 2, lines 15-21, and page 9, lines 19-26.  If the analogues do not act as PSCK9 inhibitor, it is unknown how to use them.  However, the specification does not provide a structure/function correlation for all variants of SEQ ID NO: 1 (including those with N- and C- terminal deletions and elongations) that will act as PSCK9 inhibitors commensurate in scope with the claims.  For example, claim 8 includes an analogue having Lys at each of the named positions.  (See also claims 14, 18, and 20.) There is no evidence or reason to believe that such a construct would act as a PSCK9 inhibitor.  Requiring retention of a few additional wild-type amino acid residues (see for example, claims 5-7, 12-13, 16-17, and 19) does not compensate for the large structural variability permitted in the remaining amino acid sequence.  Claims 10-11 define only a handful of amino acid positions.  Again, this does not compensate for the large structural variability permitted in the remaining amino acid sequence.  
	The genus of EGF(A) analogues that act as PSCK9 inhibitors is not adequately described. The specification does not establish that a sufficient number of the members of the genus act as PSCK9 inhibitors to enable the breadth of the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is directed to a substituent that comprises (a) a carboxylic acid, a sulphonic acid, a tetrazole moiety, a methylsulfonylcarbamoylamino moiety or a 3-hydyroxy-isoxazole moiety and (b) 8-20 consecutive –CH2-- groups.  The claim is confusing as it does not make clear how parts (a) and (b) are associated with each other and how they are associated with the EGF(A) peptide analogue.  That is, the structure of the claimed EGF(A) derivative is unclear.
Claim 3 is confusing in describing Formula I.  The symbol * indicates the attachment point to the nitrogen on the neighbouring Z element; however, Z2-Z10 can all be bonds. In this case there is no neighbouring nitrogen.  The asterisks (“*”) in Z2 and Z10 are not described. 
	Claim 9 is indefinite in referring to “Example compounds 1-44, 46-47, 51-55, 57, 60-64, 66-60. 871-102, and 106-159.” This appears to be a reference to Table 4.  If applicant intended for claim 9 to be directed to the EGF(A) sequence, substituent, and attachment sites set forth in Table 4 for each compound, this is not clear.  Note that the table discloses modification sites but not the complete EGF(A) sequence. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 15 is improperly dependent upon claims 10.  Claim 12 depends upon claim 10. 
At least for example, instant SEQ ID NO: 2 doesn’t meet the limitations of claim 10 for Asp at amino acid 18 (i.e. 310Asp).
At least for example, instant SEQ ID NOS: 2, 3, and 18 don’t meet the limitations of instant claim 10 for the Lys at amino acid 20 (i.e. 312Lys) being substituted. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicant is requested to review all sequences recited in the dependent claims to verify that they meet the limitations of the claims upon which they depend.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirchhofer et al. (U.S. Patent Application Publication 20140212431).
Kirchhofer et al. discloses PCSK9-binding polypeptides based on the LDL-R EGF(A) domain.  See at least abstract, claims, Figure 2, and SEQ ID NO: 1.
Claim 1 of Kirchhofer et al. encompasses the embodiment where X3 is Ala, Asp, Lys, Leu, Arg, Ser, or Tyr (i.e. Asp299 is not Glu, Val, or His), X4 is Leu (i.e. 301Leu), and X8 is D (i.e. 310Asp).
SEQ ID NOS: 1 and 7 contain the cysteines recited in instant claim 16.
SEQ ID NOS: 1 and 7 contain a Glu at amino acid 4 (i.e. 296Glu) as recited in instant claim 17.
SEQ ID NO: 1 can contain a Lys at amino acid 7 (i.e. 299Lys) or amino acid 17 (i.e. 309Lys) as recited in instant claim 18.

Kirchhofer et al. anticipates the claims as one of ordinary skill in the art could at once envisage and generate the structure of each embodiment of SEQ ID NO: 1 in claim 1.  The number of embodiments is finite and several meet the structural limitations of claims 11 and 16-18.  An EGF(A) peptide analogue as defined in the specification can contain other mutations.  Claim 11 requires only 301Leu, 310Asp and the absence of Glu, Val, and His at 299Asp.  Kirchhofer et al. teaches such EGF(A) peptide analogues.  A reference that clearly names the claimed species anticipates the claim no matter how many other species are named.  See MPEP 2131.02.

This art is not being applied to instant claim 10 and dependent claims as Kirchhofer et al. does not disclose or suggest mutating 312Lys (corresponding to amino acid 20 of SEQ ID NO: 1).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhofer et al. (U.S. Patent Application Publication 20140212431, of record) in view of Poirier et al. (WO 2016/147162, of record).
Kirchhofer et al. is applied as above but does not teach derivatizing the EGF(A) peptide analogue of the EGF(A) domain of LDL-R to at least one fatty acid group.  Figure 2 of Kirchhofer teaches EGF50 having 295Asn and 310Asp.  See instant claims 5-7.
Poirier et al. was published 22 September 2016 and filed 19 March 2016.  Poirier et al. claims benefit to and is entitled to benefit of provisional applications 62/135,668 and 62/259,621.  The material relied upon in this rejection is present in these applications.  See at least paragraphs [0066 and 0088] of 62/135,668 and pages 19-20 and 36 of 62/259,621.  Poirier et al. is valid prior art against the instant claims.  Poirier et al. discloses PCSK9 inhibiting peptides. These peptides can have their serum half-life improved by modifying them to add hydrophobic acids, including fatty acids.  See at least page 41.  Pharmaceutical formulations are disclosed.  See at least page 44.  
It would have been obvious to add a fatty acid to the EGF(A) peptide analogues of Kirchhofer et al. to improve their half-life as taught by Poirier et al.  One would have been motivated to do so in order provide desirable pharmaceutical characteristics.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhofer et al. (U.S. Patent Application Publication 20140212431, of record) and Poirier et al. (WO 2016/147162, of record) as applied to claims 1 and 5-7 above, and further in view of Madsen et al. (U.S. Patent Application Publication 2014/0357838, of record).
Kirchofer et al. and Poirier et al. are applied as above but do not disclose particular fatty acid groups as recited in the instant claims.
Madsen et al. discloses attaching a variety of fatty diacid groups (acyl groups) and linkers to peptides for the purpose of increasing half-life of the peptides.  See at least paragraphs [0071-0081 and 0217-0219].  At least for example, the structure of Chem. 1 in instant claim 3 is disclosed on page 13 of Madsen et al.  (See at least first two structures on this page.)  This acyl group comprises a carboxylic acid and 8-20 consecutive –CH2- groups-- (see instant claim 2).  This acyl group corresponds to Formula I in instant claim 3 where Z1 is Chem. 1 and Z2-Z10 are all bonds (i.e. single bond connecting Z1 to the peptide).  Madsen also discloses using gGlu (γGlu) as a linker with the acyl group.  This would correspond to the 5th and 8th structures of instant claim 4. 
It would have been obvious to add the fatty diacid groups and linkers of Madsen et al. to the EGF(A) peptide analogues of Kirchhofer et al. to improve their half-life as taught by Poirier et al.  One would have been motivated to do so in order provide desirable pharmaceutical characteristics.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,822,385. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to overlapping embodiments of EGF(A) derivatives and EGF(A) peptide analogues.  Both sets of claims include EGF(A) peptide analogues with the recited amino acid substitutions and fatty acid substituents.
Claims 1, 5-11, 13-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of copending Application No. 16/632,095. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to overlapping embodiments of EGF(A) derivatives and EGF(A) peptide analogues.  Both sets of claims include EGF(A) peptide analogues with the recited amino acid substitutions and fatty acid substituents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa